407 F.2d 497
UNITED STATES of America, Appellee,v.Sam L. MacCORKLE, Appellant.
No. 12797.
United States Court of Appeals Fourth Circuit.
Argued February 4, 1969.
Decided February 28, 1969.
Certiorari Denied May 19, 1969.

See 89 S.Ct. 1746.
John A. Amick and Charles M. Love, Charleston, W. Va. (John B. Fisher, Charleston, W. Va., on brief), for appellant.
W. Warren Upton, Asst. U. S. Atty. (Milton J. Ferguson, U. S. Atty., on brief), for appellee.
Before SOBELOFF, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
Appellant Sam MacCorkle was convicted of willful failure to file income tax returns for the years 1959 to 1963 in violation of 26 U.S.C. § 7203. On appeal, he presses principally two of his multiple claims of error.


2
He contends that the District Court erred in failing to dismiss the indictment because of undue delay both in bringing the original indictment and in bringing the defendant to trial once the indictment had been returned. We do not find that the asserted delay constituted an unreasonable prolongation of either the original investigation or the normal processes of indictment and trial. Consequently, we conclude that the District Court did not err in refusing to dismiss the indictment.


3
The appellant also contends that the court committed error in its instruction tion to the jury on the meaning of "wilfullness," which is an element of this statutory offense. We find, however, that the court's instruction on the issue was not only correct, but that it was substantially the same as the request for instruction tendered by the defendant.


4
We have considered the remainder of the appellant's claims of error and find them without substance. The conviction is therefore


5
Affirmed.